Citation Nr: 1124303	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for arthritis.



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel









INTRODUCTION

The Veteran had active service from November 1984 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August and September 2010, evidence from the Veteran's was received by the Board.  A waiver of RO consideration was not provided.  However, a review of this evidence reveals that the submission essentially consists of duplicate copies of records that have previously been considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is warranted with respect to the Veteran's claim for service connection for arthritis.

Under the Veterans Claims Assistance Act (VCAA) VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran reports that she has had joint pain for many years that has increased in severity over the last couple of years.  The medical evidence reveals that she has a current diagnosis of seronegative inflammatory arthritis.  Most of the Veteran's service treatment records are not available for review.  In support of her claim, she has submitted copies of letters that she claims she wrote to family members during her military service.  In a letter dated in March 1985, she reports that she had been on crutches from Tuesday to Friday due to fluid in her right hip bone and that it was painful.  She indicated that the doctors did not know what caused it and that she was on crutches to relieve the pressure.  

In light of the evidence cited above, the Veteran's assertions, and the fact that the record includes no medical opinion directly addressing the medical relationship, if any, between a current arthritis disorder and military service, a VA examination and medical opinion based on a full review of the records is needed to resolve the claim.

Moreover, in a June 2010 VA Form 9, the Veteran maintained that her arthritis was secondary to her service-connected posttraumatic stress disorder (PTSD).  In an August 2010 statement she suggested that her arthritis "goes with" her fibromyalgia.  As to secondary service connection claims, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

The RO has not directly addressed the question of secondary service connection, and there is no medical evidence of file that contains an opinion regarding whether the Veteran's service-connected PTSD caused or aggravated her arthritis.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  That is, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Id.  Moreover, "the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  

The Veteran has not been provided notice of the requirements for a secondary service connection claim.  Upon remand, the Veteran should be issued a VCAA notification letter that provides the evidence and information needed to substantiate a claim for secondary service connection.  In addition, a VA examination should be provided upon remand in order to obtain an opinion regarding whether the Veteran has arthritis that was caused or aggravated by her service-connected PTSD.  38 C.F.R. § 3.310; Allen, supra.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice letter advising her of the information and evidence needed to substantiate her claim for service connection for arthritis as secondary to service-connected disability.  Depending upon the Veteran's response, any and all assistance due her must then be provided by VA. 

2.  Schedule the Veteran for a VA joints examination by a physician with regard to her claim for service connection for arthritis, to include as secondary to service connected conditions.  All indicated tests should be accomplished.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Based upon the claims folder review and the examination results, the examiner should provide following opinions:    

(a)  Whether it is at least as likely as not (a 50/50 probability) that a current arthritis disorder is arose during service or is etiologically related to the Veteran's military service.

(b)  If not, is it at least as likely as not (a 50/50 probability) that a current arthritis disorder is caused by or permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected PTSD and/or fibromyalgia.  If the arthritis is aggravated by a service connected condition, the examiner should quantify the degree of aggravation.

3.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to service connection for arthritis, to include as secondary to service-connected disabilities.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


